Citation Nr: 0807881	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-03 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

Entitlement to an initial disability rating in excess of 
30 percent for diabetic nephropathy with hypertension.

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  He was awarded the Combat Infantry Badge and the 
Purple Heart Medal, among other decorations, for his service.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for diabetic nephropathy with 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the evidence shows that the 
veteran has required oral hypoglycemic agent and restricted 
diet for control of his diabetes; he has not had any activity 
restrictions imposed.


CONCLUSION OF LAW

A disability rating in excess of 20 percent is not warranted 
for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that he was informed of these 
requirements in an April 2005 letter.

The veteran was informed of the law and regulations governing 
the assignment of effective dates in a November 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He was informed of the very specific criteria utilized for 
evaluating disability arising from diabetes and of the type 
of evidence which could show he meets these criteria in the 
October 2005 Statement of the Case, in addition to an 
explanation as to why he does not meet these criteria.  We 
are also satisfied that in this particular case, entitlement 
to a higher disability rating could not be granted based 
solely upon a demonstration by the veteran of a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on his employment and daily 
life, because the very specific criteria set forth in the 
relevant Diagnostic Code precludes the assignment of a higher 
disability rating on these bases alone.  See Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Therefore, the Board of Veterans' Appeals (Board) 
considers that the VA's duty to notify has been met with 
regard to the issue resolved herein.

The record on appeal contains private medical evidence and VA 
medical reports.  All evidentiary development necessary for a 
full resolution of this issue has been accomplished.  No 
outstanding records have been identified.  Thus, the Board 
considers that the VA's duty to assist has been met with 
regard to this issue.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection for diabetes was granted effective as of 
September 2000 and a 20 percent disability rating was 
assigned.  The 20 percent rating has remained in effect 
since.  In a claim filed in April 2005, the veteran now 
contends that a higher disability rating is warranted, 
however.  

Diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated is rated as 100 percent 
disabling.  Diabetes requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is rated as 60 percent disabling.  
Diabetes requiring insulin, restricted diet, and regulation 
of activities is rated as 40 percent disabling; while 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet is rated as 20 percent 
disabling.  Compensable complications of diabetes are to be 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  

A VA examination for the evaluation of the veteran's diabetes 
was conducted in May 2005.  The report reflects that the 
veteran did not experience ketoacidosis, and had only 
occasional episodes of hypoglycemia.  He followed a 
restricted diet and had not experienced any significant 
weight change.  He had no medical restrictions of activity 
due to diabetes.  There was normal sensory function upon 
clinical examination, no retinopathy, normal skin, and normal 
arterial pulses in both lower extremities.  

Review of the veteran's outpatient VA treatment reports and 
private medical reports shows that he takes oral medication 
for control of his diabetes symptoms.  Although the dosage of 
this medication was increased in 2006, he does not require 
injectable insulin.  During a May 2006 VA clinic visit, he 
reported experiencing infrequent hypoglycemic spells during 
the late afternoon, before supper.

The report of a June 2006 peripheral nerves VA examination 
reflects decreased sensation below both ankles.  Based upon 
this report a separate grant of service connection for 
diabetic peripheral neuropathy was implemented in a September 
2006 rating decision.  Other specialized examinations 
conducted in June 2006 revealed that the veteran does not 
have diabetic retinopathy or erectile dysfunction related to 
diabetes.
  
Applying the regulatory rating criteria to these facts, the 
Board finds that the currently-assigned 20 percent disability 
rating most appropriately reflects the level of impairment 
resulting from the veteran's service-connected diabetes.  He 
takes an oral hypoglycemic agent and complies with a 
restricted diet.  He does not have any restrictions imposed 
upon his activities, however, to support the award of a 
40 percent disability rating.  Specific medically-prescribed 
regulation of recreational and occupational activity is 
required for the grant of a 40 percent disability rating 
under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).  Additionally, although the veteran does 
have complications of diabetes, including peripheral 
neuropathy and kidney disease, every identified complication 
has been rated separately, thus rendering the award of a 
60 percent disability rating under Diagnostic Code 7913 
improper.

The Board therefore finds that the currently-assigned 20 
percent disability rating more nearly reflects the veteran's 
functional impairment resulting from diabetes, as he does not 
meet the criteria set forth for the assignment of a higher 
disability rating for impairment resulting from diabetes.  


ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.


REMAND

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for diabetic nephropathy 
following the initial award of service connection for 
diabetic nephropathy effective in June 2004, the VA is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Review of the record reveals that further development is 
required prior to appellate review of the veteran's claim for 
an initial increased rating for diabetic nephropathy with 
hypertension.  In this regard, we note that the veteran has 
not been clearly provided with the substance of the rating 
criteria for evaluating renal function and hypertension, as 
these provisions were not included in those sections of the 
Statement of the Case or the Supplemental Statement of the 
Case, designated for that purpose.  This should be done.  

In light of the delay inherent in this remand, the Board is 
of the opinion that more recent VA medical records should be 
obtained as well, so that an informed decision as to the 
veteran's impairment throughout the entire appeal period may 
eventually be reached.  In several recent statements, the 
veteran has reported that he receives VA treatment for his 
diabetes-related disabilities.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the complete 
substance of the regulatory criteria for 
the evaluation of diabetes-related 
nephropathy, including the schedule for 
rating renal function, and the criteria 
for rating hypertension.  An appropriate 
period of time for the veteran to respond 
to this notice should also be provided. 

2.  The RO should obtain all records of VA 
medical treatment afforded to the veteran 
subsequent to September 2006 for inclusion 
in the file.

3.  Depending upon the contents of the 
newly-received medical records and any 
argument or evidence received from the 
veteran, any additional evidentiary 
development which becomes apparent, such 
as scheduling another VA examination 
should be accomplished.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


